Citation Nr: 0836500	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  03-25 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The veteran had active military service from April 1975 to 
June 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim was previously before the Board in 
October 2005, at which time the Board denied service 
connection for a low back disorder on the basis that the 
veteran's current degenerative joint disease of the lumbar 
spine is not related to his active service, nor could it be 
so presumed.  The veteran appealed this denial to the Court 
of Appeals for Veterans Claims (Court).  In June 2007, 
pursuant to a Joint Motion for Partial Remand, the Court 
vacated the Board's October 2005 denial of the veteran's 
claim and remanded the appeal to the Board.  

Pursuant to the Joint Motion for Partial Remand, remand was 
necessary in light of the issuance of a decision in McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), during the pendency of 
the veteran's appeal before the Court.  In McLendon, the 
Court held that the evidence of record only need "indicate" 
that an in-service injury "may be associated" with a 
current condition to satisfy the test set forth in 38 C.F.R. 
§ 3.159(c)(4) as to whether VA needs to procure a medical 
opinion on the question of a nexus between the current 
disability and service.  Id. at 83.

Thus, the Board finds that remand is necessary in order to 
comply with the Joint Motion for Partial Remand and the 
requirements of McLendon.  Specifically, on examination, an 
opinion should be rendered as to whether any current low back 
disorder is related to any injury or disease the veteran 
incurred in service.

The Board notes that the record shows the veteran has a 
history of missing VA examinations.  The veteran is hereby 
advised that it is incumbent upon him to submit to a VA 
examination if he is applying for VA compensation benefits.  
See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  If he fails 
to report for a scheduled examination, without good cause, 
his claim will be decided based on the evidence of record, 
which may be insufficient to render a favorable decision.  38 
C.F.R. § 3.655(a) and (b).

In addition, the Board notes that the veteran, via his 
representative, submitted statements alleging that he injured 
his back in a parachute jump while stationed at Fort Bragg, 
North Carolina, and he received treatment there as a result 
of this incident.  He has requested that VA obtain these 
records.  The veteran, however, has failed to provide any 
detail as to this incident or his treatment.  The Board notes 
that the veteran's service treatment records are associated 
with the claims file.  On remand, the veteran should be 
contacted and requested to submit detailed information as to 
when this incident occurred, what type of treatment he 
received (i.e., inpatient versus outpatient), and where said 
treatment was received.  

Furthermore, the Board notes that, in August 2005, the 
veteran submitted a letter from a private treating physician 
that provides that the veteran has a diagnosis of 
degenerative joint disease of the lumbar spine; however, the 
veteran failed to submit any treatment records or a release 
for VA to obtain them.  This letter was submitted directly to 
the Board with a waiver of RO consideration.  On remand, 
efforts should be made to obtain this private physician's 
treatment records.  

The Board also notes that VA treatment records are of record 
as of May 2004.  However, none of these treatment records 
show treatment for or a diagnosis of any low back disorder.  
On remand, all attempts should be made to identify and obtain 
any VA treatment records in existence subsequent to May 2004 
that show treatment for a low back disorder. 

Finally, the Board notes that, during the pendency of the 
veteran's appeal, changes have been made to VA's duty to 
notify.  Thus, updated VA notice should be provided to the 
veteran.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that is 
compliant with the current requirements with 
regard to claims for service connection.

2.  Contact the veteran and ask him to 
provide specific details with regard to the 
parachute incident in service in which he 
claims that he injured his back.  Such 
details should include the time frame of the 
incident (within two to three months), the 
type of treatment received and the location 
of treatment received.  If the veteran 
provides such detail, and it is determined 
that the service records relating to this 
incident have not already been obtained, then 
all efforts should be made to obtain any 
relevant service records relating to this 
incident.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  

3.  Contact the veteran and ask him to 
identify all VA medical facilities at which 
he has received treatment for his low back 
disorder since May 2004.  If the veteran so 
responds, the identified records should be 
obtained.  All efforts to obtain these 
records should be fully documented in the 
record.

4.  Contact the veteran and ask him to 
complete a release form authorizing VA to 
obtain the treatment records of the private 
physician who authored the August 2005 letter 
indicating the veteran has a diagnosis of 
degenerative joint disease of the lumbar 
spine.  The veteran should be advised that, 
in lieu of submitting a completed release 
form, he can submit these private medical 
treatment records to VA himself.  If the 
veteran provides a completed release form, 
then the medical records identified should be 
requested.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  The 
veteran and his representative should be 
notified of unsuccessful efforts in this 
regard and afforded an opportunity to submit 
the identified records.

5.  When the above actions have been 
accomplished and any available evidence has 
been obtained,  schedule the veteran for a VA 
spine examination.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.

After reviewing the file and examining the 
veteran, the VA examiner should render a 
diagnosis of any current low back disorder 
found.  The examiner should then render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that any current low back 
disorder is related to any disease or injury 
incurred during service.  The veteran should 
provide a complete rationale for any opinion 
rendered, including discussion of evidence 
favorable to the veteran's claim.

6.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice are 
accomplished and the VA examination report is 
complete, the veteran's claim should be 
readjudicated.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued to the veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




